CRIPPEN, Judge,
dissenting.
The statute of limitations should have been tolled for the duration of administrative proceedings. The majority decision depends upon a constrained view of the doctrine of tolling, and I respectfully dissent.
In Mt. Hood, discussed in the majority opinion, “issues of injury and loss” were litigated in administrative proceedings, and this tolled the statute of limitations for judicial action. It is true here that the amount of prior losses were not determined in the Peoples’ rate case opened by the Minnesota Public Utilities Commission (MPUC) in 1980.
Nevertheless, the general rate case was specifically designed to determine if Peoples used rates that were unreasonably preferential. The MPUC said it would decide whether discriminatory rates included some in addition to those found to be discriminatory in 1978.
Appellant Hanna contends that its judicial proceedings were inappropriate until administrative decisions were finally made as to which rates were preferential. I agree, and I see no convincing distinction between this ease and Mt. Hood. There is no cause to look differently at administrative decisions that state the amount of improper rates and those that say which rates come within statutory proscriptions on preference and inequity.
There are no unusual circumstances here to preclude equitable tolling of the statutory limitation on tort claims. As appellant asserts, the facts of the case, including the amount of damages, can be readily determined at this time. I would decide that the statute of limitations was tolled and that partial summary judgment was improperly granted.